Citation Nr: 9919408
Decision Date: 10/28/99	Archive Date: 02/08/00

DOCKET NO. 94 - 35 059             DATE OCT 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

ORDER

The following correction is made in a decision issued by the Board
in this case on July 15, 1999:

On line 12, page 3, that line is corrected to read: "is currently
manifested by a mild limitation of motion in all planes, with
complaints of pain at the extremes of motion; slightly diminished
grip strength on the left and in the interosseous muscles of the
left hand; and X-ray evidence of moderate narrowing of the C5-6
disc space with mild anterior and posterior osteophyte formation,
without objective clinical findings of associated neural foraminal
bony encroachment, flares of symptoms or loss of ability to move
her neck during exacerbations of pain, weakness or fatigue during
range of motion maneuvers, loss of coordination, or sensory or
reflex deficit in the upper extremities."

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals






Citation Nr: 9919408     
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94 - 35 059  )     DATE
      )
      )

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a chronic 
cardiovascular disability.  

Entitlement to service connection for a chronic disability of 
the right foot, claimed as arthritis.

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine. 


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from February 1989 to May 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1990, June 
1991, and November 1992 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in November 1996, 
and was Remanded to the RO for additional development of the 
medical and other evidence.   The requested development has 
been satisfactorily completed, and the case is ready for 
further appellate consideration.

Evidence in the claims folder shows that the veteran was 
issued a check for disability severance pay by the Department 
of Defense.  Thereafter, she reportedly returned that check 
to the Department of Defense, claiming entitlement to a 
larger payment of severance pay.  While the current status of 
that matter cannot be determined from the current record, the 
attention of the RO is directed to that pending and 
unresolved matter.

The Board further notes that in August 1991, the appellant 
submitted a Physician's Certificate of Borrower's Permanent 
and Total Disability, signed by a VA physician, asserting 
that she was unable to engage in any substantial gainful 
activity because of a medically determinable impairment that 
was expected to continue for a long and indeterminable  
period of time.  In her Supplemental Substantive Appeal, 
submitted in July 1993, the appellant states, in pertinent 
part, "When  38 C.F.R. §§ 4.15 and 4.16 Total Disability 
Ratings are applied to my claim the rating decision is 100% 
disabling, due to 100% impairment of my earning capacity."  
The Board construes this language to constitute an informal 
claim for a total disability rating based on unemployability 
due to service-connected disability.  The RO should provide 
the appellant VA Form 21-8940, and ask that she complete and 
submit that document.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  A bony exostosis or other chronic disability of the right 
foot was not manifest during active service; arthritis of the 
right foot has not been demonstrated or diagnosed.  

3.  A benign cardiac arrhythmia, also known as sinus 
arrhythmia, was demonstrated on one occasion during active 
service; arteriosclerosis or cardiovascular-renal disease, 
including hypertension, were not manifest during active 
service or within the initial postservice year.  

4.  The veteran's service-connected degenerative joint 
disease of the cervical spine is currently manifested by . 

5.  The veteran's service-connected degenerative arthritis of 
the cervical spine presents no exceptional or unusual 
circumstances.


CONCLUSIONS OF LAW

1.  A chronic disability of the right foot, including 
arthritis, was not manifest during active service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. § 3.303(a)(b) (1998).

2.  A chronic cardiovascular disability was not manifest 
during active service, and the service incurrence of 
hypertension may not be presumed.  38 U.S.C.A. §§ 1101, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.303(a), 3.307, 3.309 (1998). 

3.  The schedular criteria for a rating in excess of 20 
percent for degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998);  38 C.F.R. Part 4, § 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5005-5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's service connection 
claims are plausible and are thus "well grounded" within 
the meaning of  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1998).  The record shows that the appellant was seen in 
service for right foot and tachycardia complaints, and claims 
ongoing manifestations of those conditions.  We further find 
that the facts relevant to the issues on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of her claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991 & Supp. 1998).  
In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that she has declined a personal hearing, and that 
she underwent comprehensive VA examinations in connection 
with her claims.  On appellate review, the Board sees no 
areas in which further development might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, arteriosclerosis or cardiovascular-renal disease, 
including hypertension, when manifested to a compensable 
degree within the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent. 

Service Connection for a Chronic Cardiovascular Disability

I.  The Evidence

The veteran's service entrance examination, conducted in 
February 1988, disclosed no abnormalities of the right foot, 
heart or cardiovascular system.  She stood 5' 1/2" tall, and 
weighed 113 pounds.  Her blood pressure was 110/60, and pulse 
rate was 84 while sitting and 120 after exercise.  An 
electrocardiogram (EKG) in November 1988 was within normal 
limits.

Following an immunization injection of Heptovax serum in 
October 1989, the veteran developed a painful red swelling at 
the injection site and transient symptoms of dizziness and 
"seeing spots," gradually resolving.  Her blood pressure 
was 128/83 and her pulse rate was 79.  There was no 
generalized urticaria.  The diagnosis was vasovagal reaction 
to Heptovax shot.  She was released to full duty.  The 
veteran's blood serology was negative for hepatitis B antigen 
throughout her period of active service.  

A report of medical evaluation of the veteran in December 
1989 revealed normal heart sounds, without evidence of 
murmur.  The reporting physician noted that the veteran had 
experienced a large local reaction to Recombivax, without any 
evidence of systemic anaphylactic reactions such as 
hypertension, urticaria, or bronchospasm. It was noted that 
the veteran had subsequently developed a rash in October 1989 
after being given Septra and Entex for serous otitis, and 
that she had a history of allergic reaction to Flexeril and 
Naprosyn since 1984.  There was no history of atopic 
dermatitis.  A physician and associate professor of allergy-
immunology at Northwestern University School of Medicine 
expressed the opinion that the veteran's vertebral arthralgia 
was not secondary to the vaccine but a coincidental 
occurrence, while a service orthopedist stated that the 
veteran's arthralgia was probably transient and might 
possibly be due to the vaccine.  The Chief of Rheumatology at 
Tripler Army Hospital did not feel that arthralgia was 
associated with the vaccine.  A Public Health Service 
physician who had vaccinated over 40,000 individuals with the 
Heptavax vaccine felt that, in the absence of a severe 
systemic reaction, the veteran's arthralgia was unrelated to 
the vaccination.  

A report of medical examination of the veteran for Medical 
Evaluation Board proceedings in February 1990 showed that she 
had no symptoms other than mild residual neck stiffness, and 
that her heart and lungs were normal.  An EKG showed a normal 
sinus rhythm with sinus arrhythmia, and was described as a 
normal EKG.  

Reports of evaluation of the veteran at the time of service 
separation in May 1990 showed no cardiac or cardiovascular 
abnormalities.  An opinion from a service neurologist 
indicated that the veteran's neck pain was initiated by a 
general inflammatory response to immunization, but was 
multifactorial in nature, including myofascial symptom 
generation.  He stated that he did not believe that there was 
an ongoing post-immunization component to her symptoms.  
Another opinion from a specialist in the allergy clinic, also 
dated in May 1990, noted the veteran's history of immediate 
reaction to Recombivax injection, with a large local 
reaction, but no evidence of a systemic urticaria or 
bronchospasm.  It was noted that earlier evaluation in the 
allergy clinic at Tripler Army Hospital has noted a large 
local reaction to Recombivax, but no systemic anaphylaxis.  
Examination of the skin revealed no evidence of urticaria and 
no neurological deficits.  The examiner expressed the opinion 
that there was only a transient temporal relationship between 
the veteran's neck pain and her vaccination, but no cause-
and-effect relationship.  The record is devoid of clinical 
findings of a chronic cardiac or cardiovascular disability 
during the veteran's period of active service or at the time 
of service separation.

The veteran's original claim for VA disability compensation 
benefits (VA Form 21-526), received in May 1990, made no 
mention of a cardiac or cardiovascular disability.  

A report of VA examination, conducted in July 1990, disclosed 
that the veteran's heart sounds were normal, blood pressure 
was 120/80, and her sitting pulse rate was 84.  There was no 
cardiac murmur, and no cardiac or cardiovascular 
abnormalities were found.  An EKG revealed a normal sinus 
rhythm, with a pulse rate of 89.  The VA examination report 
showed no findings or diagnoses of a cardiac or 
cardiovascular disability. 

An entry made at the time of the veteran's VA medical 
examination in July 1990 shows that the veteran felt faint, 
and became sweaty, lightheaded and saw spots [in front of her 
eyes] while at a Nurse's station having blood drawn, and was 
placed in a wheelchair.  While a pulse could not be found 
initially, her carotid pulse could be palpated, and she felt 
better after lying down.  There was no indication of a loss 
of consciousness, and she felt better after lying down.  She 
denied any prior history of heart disease, arrhythmias, or 
valvular symptoms, and denied symptoms of palpitations or 
syncope.  Her blood pressure was 118/80, pulse rate was 100, 
and respiration rate was 12.  An EKG disclosed a normal sinus 
rhythm, with no evidence of ischemia.  The diagnosis was 
vasovagal syncope.  

VA outpatient clinic records dated in February 1991 show that 
the veteran's blood pressure was 134/76, and her pulse rate 
was 107 and regular.  

A report prepared in June 1991 for the Disability 
Determination Service by Michael J. Simpson, MD, shows no 
complaint related to a cardiac or cardiovascular disability.  
The veteran stood 5' tall, and weighed 111 pounds; her blood 
pressure was 140/90 and her pulse rate was 60 and regular; 
there was no evidence of cyanosis, clubbing, or varicose 
veins; and a Grade I/IV systolic murmur was heard at the 
lower left sternal border.  

In her Substantive Appeal (VA Form 9), received in January 
1992, the veteran raised, for the first time, the issue of 
entitlement to service connection for a cardiovascular 
disability.  No mention was made of arrhythmias. 

A report of VA general medical examination, conducted in 
August 1992, cited a history offered by the veteran of having 
a syncopal episode in 1990.  She alleged that she was seen by 
an emergency room physician who found tachycardia and a heart 
murmur.  She also recounted being seen by another physician 
at the Prescott VAMC who heard a heart murmur.  Examination 
revealed a regular cardiac rhythm, with no murmurs.  There 
was no nystagmus.  The examiner noted that the veteran's 
heart was normal but, because of her history of syncope, 
requested a cardiology consult, an EKG, an ENT consult, an 
echocardiogram, and a chest X-ray.  

The ENT consult disclosed that the veteran's ear canals and 
external ears were normal, the tympanic membranes were normal 
except for a slight erythema at the center of the left 
eardrum, and an ophthalmologic examination disclosed a normal 
visual apparatus, with visual acuity of 20/30, bilaterally, 
corrected to 20/20, bilaterally.  There was no nystagmus.

A report of cardiology consultation, conducted in August 
1992, cited a history offered by the veteran of developing 
intermittent vertigo in February 1990, of a syncopal episode 
with "no pulse" in July 1990, of being diagnosed with a 
heart murmur somewhat later, and of thereafter experiencing 
brief periods of tachycardia.  Examination disclosed blood 
pressure of 138/84 in both arms, a pulse rate of 120 with 
obvious sinus arrhythmia, with brief slowing to approximately 
72 per minute.  The first and second heart sounds were 
normal, and there were no third and fourth heart sounds.  
Ventricular overactivity was present, but no murmurs.  The 
optic fundi were normal, and the carotid pulses were normal.  
An EKG confirmed the presence of sinus tachycardia with sinus 
arrhythmia, and the thyroid panel was within normal limits.  
The echocardiogram report showed a normal sinus rhythm, and 
the aortic and pulmonic valves were normal; the atria and 
right and left ventricles were normal; wall motion was normal 
throughout; there was no pericardial effusion; Doppler 
studies were normal; and no mitral valve prolapse was 
present.  The Holter monitor report disclosed a normal sinus 
rhythm with an average of 89, a minimum of 49 and a maximum 
of 120 per minute.  There was one isolated ventricular 
ectopic beat, three isolated supraventricular ectopic beats 
without cuplets or runs, and  no significant ST-T changes.  
The examiner concluded that the veteran had no significant ST 
changes or rhythmic changes associated with symptoms; that 
her maximum heart rate of 170 bpm's was ST without ST changes 
or symptoms; and that there were no observed dysthymias.  A 
chest X-ray disclosed no evidence of cardiac enlargement.  
The clinical impression was benign idiopathic sinus 
arrhythmia and sinus tachycardia, with no cardiac murmurs and 
no objective findings of intrinsic cardiac disease.  

In February 1993, the veteran submitted excerpts from medical 
texts defining "syncope", and listing symptoms and 
treatment.  She further submitted lengthy argument and 
discussion which included misstatement of the medical 
evidence.  

VA outpatient clinic records dated in August 1993 showed that 
the veteran blood pressure was 136/84, and her pulse rate was 
126.  There were no findings or diagnosis of a cardiac 
disorder.  

The case was Remanded to the RO in November 1996 for 
additional development of the evidence.

At a scheduled VA examination, conducted in January 1997, the 
veteran presented a letter from Raymond J. Weitzman, MD.  
That letter offered an evaluation of the veteran based upon 
an office visit on November 14, 1994.  The veteran's service 
medical records, her VA medical charts, and her VA claims 
folder were not reviewed, and the prior history, findings, 
and diagnoses cited were as recounted by the veteran.  
Cardiac examination revealed a [normal] sinus rhythm with no 
audible murmurs, blood pressure of 154/100, and fundoscopic 
examination was normal.  No pulse rate was provided, and 
there was no mention of any abnormal heart rate.  There was 
no complaint or findings of a right foot disorder.  
Laboratory testing included an SMA-12, CBC, an anti-nuclear 
antibody, anti-DNA antibodies and sedimentation rate with no 
abnormal findings reported.  It was noted that HLA-B27 
antigen testing was performed, but results were not 
available.  The reporting physician indicated that it was his 
diagnostic impression that the veteran had sustained an 
immunologic reaction to hepatitis B vaccine, resulting in 
chronic arthritis and musculoskeletal pain, as well as 
persistent residual dermatologic reaction, including facial 
flushing and telangiectatic facial rash as well as persistent 
hypertension.  He offered no rationale for that conclusion.  
He described two medically documented examples of reactions 
to hepatitis B vaccinations, neither of which were clinically 
present in the veteran. 

A report of special VA cardiology examination, conducted in 
January 1997, shows that the examiner reviewed the veteran's 
service medical records and her claims folder, and recorded 
the veteran's previous cardiac history, clinical findings, 
and electrodiagnostic studies in detail in the examination 
report.  The veteran's service medical records reflected no 
findings of a cardiac murmur or elevated blood pressure 
during active service, and the veteran reported no difficulty 
with blood pressure in service.  A Grade I/IV systolic 
murmur, first reported in June 1991, was not replicated on VA 
examination and EKG in August 1992.  The veteran's current 
complaints included periodic episodes of feeling "tight", 
without any pattern and lasting "minutes", without nausea, 
vomiting, or sweating.  She also stated that her pulse rate 
varied from bradycardia to tachycardia, but reported no 
specific symptoms due to this variation.  She claimed that 
her blood pressure was "up", and presented the above-cited 
report from Dr. Weitzman as evidence.

Cardiac examination disclosed that the veteran's blood 
pressure was 136/90 while seated, while her pulse rate was 82 
and regular.  Cardiovascular examination revealed normal S1 
and S2 heart sounds with a Grade II/VI systolic murmur at the 
right second intercostal space.  There was no pedal edema.  
An EKG revealed a normal sinus rhythm at a rate of 76 beats 
per minute, and a normal EKG was diagnosed.  There were no 
signs of myocardial infarction or ischemia, left ventricular 
hypertrophy, or arrhythmia.  Holter monitoring and an 
echocardiogram were scheduled for the veteran in January 
1997.  She failed to report for those studies, which were 
intended to give more information about any arrhythmia she 
was having and the etiology of her murmur.  Another 
appointment with a cardiologist was scheduled in February 
1997, but the veteran again failed to report.  

In her summation and discussion, the examining cardiologist 
stated that sinus arrhythmia, which the veteran apparently 
has had periodically since 1990, is a completely benign 
condition, and that most individuals with such condition are 
not even aware that they have it.  She further stated that no 
treatment or evaluation was warranted.  She further noted the 
veteran's concerns about her blood pressure, while noting 
that the reading on the day of her examination did not meet 
the criteria for hypertension, and that additional 
measurements were precluded by the veteran's failure to 
return for scheduled appointments.  It was also noted that 
during the vasovagal episode in July 1990, a nurse found it 
difficult to locate a peripheral pulse, but was able to 
palpate a carotid pulse immediately.  The veteran recovered 
rapidly, and had a normal blood pressure, a pulse rate of 
100, and a normal EKG.  The examiner dismissed the veteran's 
assertion that the vasovagal episode of July 1990 was a 
cardiac arrest, noting that the nurse's inability to find a 
peripheral pulse immediately had to do with temporary 
reduction in blood pressure with an ensuing rapid recovery.  
The diagnosis was history of sinus arrhythmia.

In a July 1998 letter to the RO, the veteran agreed that a 
decision in her appeal would be based upon the evidence of 
record.  She also submitted a copy of a document which she 
identified as coming from the Institute of Medicine showing 
that there was a demonstrated biologic plausibility between 
hepatitis vaccine and several adverse events, not including a 
cardiac disability.  She thereafter failed to report for 
scheduled VA examination in August 1998.

II Analysis

The appellant contends that she currently has a 
cardiovascular disability, including loss of consciousness, 
light-headedness, vertigo, a heart murmur, tachycardia, 
supraventricular erratic arrhythmia, increasing blood 
pressure, angiomas and telangiectasis, which had its origin 
during her period of active service or, in the alternative, 
was caused by a local reaction to immunization with Heptovax 
serum, a hepatitis B vaccine, while on active duty in October 
1989.  She further contends that vasovagal episodes in 
October 1989 and in July 1990 were "cardiac arrest", or 
loss of consciousness.  

The record in this case shows that a chronic cardiac or 
cardiovascular disability was not manifest during active 
service or at the time of service separation, and that 
arteriosclerosis or cardiovascular-renal disease, including 
hypertension, were not manifest during active service, within 
the initial postservice year, or currently.  Blood pressure 
readings were within normal limits throughout active service 
and on VA examinations in July 1990, in June 1991, in August 
1992, in August 1993, and in January 1997, and there has been 
no diagnosis of hypertension or other chronic cardiovascular 
disability.  A cardiac murmur was not shown during active 
service, and is not a disability for which presumptive 
service connection is applicable.  The comprehensive VA 
cardiology examination, conducted in August 1992, stated 
unequivocally that there were no objective findings of 
intrinsic cardiac disease, and none were shown on VA 
cardiological examination in January 1997.  

While sinus arrhythmia was demonstrated on an inservice EKG 
in February 1990, the Board notes that the report showed that 
the EKG was normal.  The examining VA cardiologist in August 
1992 stated the veteran has a benign idiopathic sinus 
arrhythmia and sinus tachycardia, without objective findings 
of intrinsic cardiac disease.  In January 1997, the examining 
VA specialist stated that sinus arrhythmia is a completely 
benign condition; that most individuals with such condition 
are not even aware that they have it; and that no treatment 
or evaluation was warranted for that condition.  The 
diagnosis was sinus arrhythmia by history, with no other 
cardiac or cardiovascular diagnosis.  

There is no evidence that the veteran has ever experienced 
myocardial infarction or cardiac arrest.  Spider angiomas of 
the chest or facial flushing and a telangiectatic facial rash 
were not shown during active service or at the time of 
service separation.  Spider angiomas of the chest were first 
reported on private examination of the veteran in June 1991, 
while a telangiectatic facial rash was first shown in 
November 1994.  The Board further notes that the medical 
record is devoid of complaint, treatment, or findings of a 
telangiectatic facial rash in service, at the time of service 
separation, or on numerous private and VA examinations prior 
to November 1994. 

The appellant has submitted a letter from a private physician 
who, on the basis of a single superficial examination of the 
veteran during an office visit on November 14, 1994, 
indicated that it was his "diagnostic impression" that the 
veteran had sustained an immunologic reaction to hepatitis B 
vaccine, resulting in chronic arthritis and musculoskeletal 
pain, a persistent residual dermatologic reaction, including 
facial flushing and telangiectatic facial rash, as well as 
persistent hypertension.  The fact that the physician had 
never reviewed the veteran's service medical records, her VA 
medical charts, her VA claims folder, or any objective 
clinical evidence pertaining to the veteran was not 
considered disqualifying.  Further, that physician relied 
exclusively upon a report of prior history, findings, and 
diagnoses, as recounted by the veteran.  "Persistent" 
hypertension was diagnosed based upon a single reading taken 
at that time, and no weight was placed upon the normal 
findings on fundoscopic examination.  The physician asserted 
that the veteran's "clinical history and findings", with 
which he was not familiar, were consistent with an otherwise 
unidentified "rheumatic syndrome", although the veteran's 
laboratory testing was negative, sedimentation rate testing 
yielded no abnormal findings, and no clinical or laboratory 
evidence of a "rheumatic syndrome" is contained in the 
medical record.  It was noted that HLA-B27 antigen testing 
was performed, but results were not available, although the 
Board notes that the veteran tested negative for HBsAg, anti-
HBC, anti-HBS, and HBSAG [sic] in February 1990, prior to 
service separation, and has never been shown positive for 
hepatitis B antigen.  Further, that physician's "diagnostic 
impression" that the veteran had sustained an immunologic 
reaction to hepatitis B vaccine, resulting in chronic 
arthritis and musculoskeletal pain, a persistent residual 
dermatologic reaction, including facial flushing and 
telangiectatic facial rash, and persistent hypertension, was 
without any supporting rationale.  Further, he appeared 
unaware that the veteran has no clinical diagnosis of chronic 
arthritis other than in her cervical spine, no diagnosis of 
hypertension, and no clinical findings or diagnosis of a 
"persistent residual dermatologic reaction."  He described 
two medically documented examples of reactions to hepatitis B 
vaccinations, neither of which were clinically present in the 
veteran.  

The Board is unable to attach any significant weight to the 
opinion of Dr. Weitzman, absent any clinical support or 
rationale for his conclusions.  Rather, the Board relies upon 
the opinions of the physicians who treated the veteran in 
service and who offered medical opinions that were based upon 
review of her treatment records while on active duty, and 
those VA physicians who reviewed her complete service medical 
records prior to undertaking comprehensive medical 
examinations of the veteran. 

The Board concludes that a cardiovascular disability, 
including loss of consciousness, light-headedness, vertigo, a 
heart murmur, sinus tachycardia, supraventricular erratic 
arrhythmia, increasing blood pressure, angiomas and 
telangiectasis, was not incurred in or aggravated by active 
service.  Further, the Board finds that there is no medical 
evidence that the veteran suffered loss of consciousness or 
"cardiac arrest" in October 1989, in July 1990, or at any 
other time, and that any vertigo or light-headedness 
experienced during or after service was acute and transitory, 
resolving without residual impairment.  38 C.F.R. § 3.303(b) 
(1998).  Contrary to the appellant's contentions, she does 
not have a diagnosed supraventricular erratic arrhythmia, but 
was shown to have three isolated supraventricular ectopic 
beats, without cuplets or runs, on a Holter monitor study in 
August 1992.  The reporting physician concluded that the 
veteran had no significant ST changes or rhythmic changes 
associated with symptoms and no observed dysrhythmias 
(emphasis added).  The veteran's sinus arrhythmia is benign, 
nonsymptomatic, and non-disabling.

There is no competent medical evidence that the appellant has 
a cardiovascular disability which is secondary to a local 
reaction to immunization with Heptovax serum, a hepatitis B 
vaccine, while on active duty in October 1989.  The Board 
notes that the "diagnostic opinion" of Dr. Weitzman, which 
is based upon a history related by the veteran, fails to meet 
even the rather low threshold for rendering the appellant's 
claim well grounded, and is thus clearly insufficient to 
rebut the informed opinions from service and VA physicians to 
the effect that the veteran 
suffered a large local reaction, rather than a systemic or 
anaphylactic reaction, to Recombivax [Heptovax] serum while 
in service.  

Based upon the foregoing, the claim for service connection 
for a chronic cardiovascular disability, including loss of 
consciousness, light-headedness, vertigo, a heart murmur, 
sinus tachycardia, supraventricular erratic arrhythmia, 
increasing blood pressure, angiomas and telangiectasis, is 
denied.  

Service Connection for a Chronic Right Foot Disability, 
Claimed as Arthritis

I.  The Evidence

Service medical records dated in July and October 1989 show 
treatment of the veteran for thick toenails, diagnosed as 
onychomycosis, which is presumed to have involved both feet.  
No further treatment for the toenails was shown during the 
veteran's remaining period of active service.  The veteran's 
service medical records are otherwise silent for complaint, 
treatment, findings or diagnosis of a right foot disability 
during her period of active service or at the time of service 
separation. 

The veteran's original claim for VA disability compensation 
benefits made no mention of a right foot disability.  

A report of VA examination of the veteran, conducted in July 
1990, disclosed no impairment of gait, and tandem walking was 
normal.  A report of VA X-ray studies of the veteran's right 
foot, dated in September 1990, revealed no significant joint 
space narrowing, acute fracture, or evidence of dislocation.  
Minimal spurring was noted at the superior aspect of the 
metatarsal phalangeal joint only on the lateral view.

In November 1990, the veteran claimed service connection for 
bone spurs of the right metatarsal phalangeal joint as shown 
on VA X-ray studies in September 1990.  
She asserted that such was shown within the initial 
postservice year and that she believed it was related to her 
reaction to hepatitis vaccine during service.  

A report of VA examination, conducted in March 1991, shows 
that the veteran walked well on heels and toes; that she 
inverted and everted her feet; and that examination of her 
right foot revealed no tenderness, deformity, or edema.  The 
September 1990 X-rays were reviewed.  A rating decision of 
June 1991 denied service connection for a right foot 
disability, giving rise to this portion of the instant 
appeal.  

A report prepared in June 1991 for the Disability 
Determination Service by Michael J. Simpson, MD, shows no 
complaint related to a right foot disability.  Examination 
disclosed that the veteran had a stable stance, walked with a 
very mild limp on the left, and had no difficulty with heel 
and toe walking.  No findings or diagnosis related to the 
right foot were provided.  

A report of VA orthopedic examination, conducted in August 
1992, showed that the veteran walked with a normal gait, not 
requiring any assistive devices, and that she moved well 
around the examining room.  She could heel and toe walk, 
tandem walk, hop on either foot, and squat and rise normally.  
The right first metatarsal phalangeal joint was tender 
dorsally, and there was minimal pain on motion of the right 
great toe.  X-ray studies of the right foot revealed no signs 
of bone or soft tissue abnormality.  The diagnosis was 
history of spur, right metatarsal phalangeal joint.  

A November 1994 letter from a private physician who examined 
the veteran during an office visit reflected no findings or 
diagnosis of a right foot disability. 

A report of VA podiatry examination, conducted in January 
1997, cited a history offered by the veteran of inservice 
right foot problems, while noting that no bony problems of 
the right foot or right great toe were reflected in the 
veteran's service medical records, and that inservice right 
foot treatment had involved only 
onychomycosis.  It was further noted that the first complaint 
of right great toe symptoms was shown on VA outpatient 
treatment records in September 1990, and that X-rays revealed 
that "minimal spurring at the superior aspect of the 
metatarsal phalangeal joint is noted only on the lateral view 
only."  Further, the examiner noted that tenderness of the 
metatarsal phalangeal joint was present on VA examination in 
August 1992.  

Examination revealed that the veteran had a normal gait both 
with and without shoes, weight was distributed equally, and 
she could walk on heels and toes, squat fully, and invert and 
evert her right foot easily.  There was no evidence of edema 
or pes planus of the right foot.  A second podiatric opinion 
was obtained by consultation, and it was found that the 
veteran had some exostosis on the lateral side and head of 
the first metatarsal [joint] of the right foot, with some 
pain on pressure in that area.  The right foot pulses were 
strong.  X-ray examination of the right foot disclosed no 
significant bone or joint abnormality.  The examiner found 
that two sets of radiographs, including the most recent, 
failed to conform the presence of minimal spurring at the 
superior aspect of the right great toe's metatarsophalangeal 
joint reported on a radiograph of the lateral side of the 
right foot in 1990.  The preponderance of the evidence showed 
that the veteran's right foot was radiographically normal.  
The only abnormality of bony structure found by the 
podiatrists was an exostosis on the lateral side and head of 
the right first metatarsal.  The diagnosis was exostosis on 
the lateral side and head of the right first metatarsal.  

In July 1998, the appellant submitted a copy of a page from a 
medical dictionary defining exostosis as: A bony tumor 
springing from the surface of a bone, most commonly in the 
form of ossification of muscular attachments.  She argued 
that the September 1990 X-ray which showed bone spurring was 
well within the first postservice year; that the January 1997 
podiatry examination showed an exostosis; that the dictionary 
entry showed that "exostosis is a medical term which is 
similar to the medical term for spurring"; and that the 
report from the Institute of Medicine 
demonstrated that there was a biologic possibility that her 
right foot condition had been caused by the hepatitis 
vaccine. 

II.  Analysis

The Board again notes that the service medical records are 
silent for complaint, treatment, findings or diagnosis of any 
right foot problem during active service other than treatment 
for a bilateral onychomycosis.  The first complaint of right 
foot tenderness is shown in September 1990, at which time an 
X-ray of the right foot was interpreted as showing "minimal 
spurring at the superior aspect of the metatarsal phalangeal 
joint is noted only on the lateral view only."  There was no 
clinical or radiographic evidence of degenerative changes, 
joint space narrowing, or any other bony abnormality of the 
foot, and there was no diagnosis of arthritis. 

During the August 1992 VA podiatry examination, X-ray studies 
of the appellant's right foot were conducted to rule out 
degenerative joint disease.  Those studies revealed no signs 
of any bone or soft tissue abnormality of the right foot.  
Further, X-ray examination of the veteran's right foot on VA 
podiatry examination in January 1997 disclosed no significant 
bone or joint abnormality.  The examiner noted that two sets 
of radiographs, including the most recent, failed to confirm 
the presence of minimal spurring at the superior aspect of 
the right great toe's metatarsophalangeal joint reported on a 
radiograph of the lateral side of the right foot in 1990.  
Rather, the preponderance of the evidence showed that the 
veteran's right foot was radiographically normal.  The only 
abnormality of bony structure found by the podiatrists was an 
exostosis on the lateral side and head of the right first 
metatarsal.  

The Board finds that an exostosis on the lateral side and 
head of the right first metatarsal was not demonstrated or 
diagnosed during active service, not was tenderness over the 
right first metatarsal joint the subject of complaint or 
treatment during service.  Statements to the contrary from 
the appellant are inaccurate.  Further, the appellant has 
offered a definition for exostosis from a medical 
dictionary stating that an exostosis is "A bony tumor 
springing from the surface of a bone, most commonly in the 
form of ossification of muscular attachments".  While the 
definition offered by the appellant is acceptable to the 
Board, it is noted that exostosis is not among the conditions 
which may be presumptively service-connected under the 
provisions of  38 C.F.R. §§ 3.307 and 3.309 (1998).  

Further, the contention that "exostosis is a medical term 
which is similar to the medical term for spurring" is 
incorrect.  Spurring is a medical term, as is exostosis, but 
neither is equivalent to or synonymous with arthritis.  
Contrary to the appellant's contentions, the report from the 
Institute of Medicine does not demonstrate that there is a 
biologic possibility that her right foot condition was caused 
by the hepatitis vaccine; that report does not mention 
exostosis. 

The Board finds that an exostosis of the right 
metatarsophalangeal joint was not shown during active 
service, at the time of service separation, or at any time 
prior to September 1990.  Further, exostosis is not among the 
conditions which may be presumptively service-connected under 
the provisions of  38 C.F.R. §§ 3.307 and 3.309 (1998).  
There is no current clinical or radiographic evidence 
demonstrating arthritis of the right foot, and none has been 
diagnosed.  Accordingly. service connection for a chronic 
disability of the right foot, claimed as arthritis, is 
denied.

Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Joint Disease of the Cervical Spine with 
Limitation of Motion

The Board finds that the appellant's claim for an increased 
rating for her service-connected cervical disability is 
plausible and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded when the appellant 
indicates that she has suffered an increase in disability.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  We further find that the 
facts relevant to this issue have been properly developed and 
that the statutory obligation of VA to assist the veteran in 
the development of her claim has been satisfied.  38 U.S.C.A. 
§  5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that she has declined a personal 
hearing, and that she underwent comprehensive VA orthopedic, 
neurologic, and radiographic examinations in connection with 
her claim prior to and during the pendency of this appeal.  
On appellate review, the Board sees no areas in which further 
development might be productive.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidentiary and procedural record pertaining to 
the veteran's degenerative joint disease of the cervical 
spine, and has concluded that the evidence currently of 
record is adequate for rating purposes. 

The Board further notes that this case addresses the 
assignment of an initial rating for disability following an 
award of service connection for such disability.  In such 
cases, the rule from  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  Therefore, the Board 
will review the medical evidence of record as it pertains to 
the disabilities at issue from the date of the initial rating 
evaluations.  Fenderson, id.

The service medical records show that the veteran was seen 
for complaints of cervical pain in November 1989, and was 
subsequently diagnosed with cervical myalgia.  An evaluation 
in December 1989 revealed that her neck was supple, with a 
full range of motion and no lymphadenopathy.  

A February 1990 evaluation in connection with Medical Board 
Proceedings noted that the veteran experienced the onset of 
neck pain in November 1989; that clinical and X-ray 
evaluation in the orthopedic clinic disclosed no structural 
problem in the 

neck; that she continued to take Clinoril for pain; and that 
there was no neck tenderness or limitation of cervical 
motion.  

A report of inservice neurological examination in April 1990 
noted a normal range of shoulder motion but a reduced range 
of motion in the neck.  Muscle strength was 5/5 in all muscle 
groups, bilaterally; sensory examination was normal; and deep 
tendon reflexes were intact. The examiner diagnosed 
myofascial neck pain, nondescript.

Prior to service separation, the veteran underwent 
examination by another neurologist.  Tenderness over the C2-
C4 spinal area and limited cervical motion were found, with 
no evidence of a palpable myofascial trigger or cervical 
dermatomal asymmetry to touch or pinprick.  Full, symmetric 
muscle power was found, without muscle atrophy, and deep 
tendon reflexes were normal.  He expressed the opinion that 
her cervical pain was myofascial in nature.  A report of 
further evaluation in the allergy clinic in May 1990 noted 
that a neurological surgical evaluation of the veteran had 
been negative, and that her current neurological examination 
disclosed excellent motor strength in the upper extremities, 
normal fine motor movements, a negative Romberg sign, and 
intact sensation.

A magnetic resonance imaging (MRI) study performed at Travis 
Air Force Base in May 1990 showed a gentle reversal of the 
normal cervical lordosis, minimal thecal sac effacement at 
C5-6 by a posterior standing ridge of osteophytes, with no 
significant canal or foraminal stenosis or impingement, and a 
normal spinal cord.

A report of VA examination, conducted in July 1990, included 
a rheumatology consultation.  The report of consultation 
included a review of the MRI study performed at Travis Air 
Force Base.  Current examination revealed a normal range of 
cervical motion, with no history of morning stiffness or 
other symptoms.  Range of motion of the shoulders and thorax 
and chest excursion was normal.  The consulting 
rheumatologist expressed the opinion that there was no 
evidence of any 

association between the veteran's cervical pain and her 
hepatitis B vaccination; that her laboratory tests were 
normal; and that medication with Clinoril should continue.  
Orthopedic examination revealed that cervical flexion was 
possible to 50 degrees; extension to 40 degrees; lateral 
bending to 30 degrees, bilaterally; and lateral rotation to 
50 degrees, bilaterally.  Neurological examination was within 
normal limits, and no motor, sensory, or reflex deficit was 
found.  X-ray examination revealed some straightening of the 
cervical spine, possibly due to muscle spasm, with minimal 
narrowing of the C5-C6 disc space, an inferior-anterior spur 
from C5, and no blastic or cystic lesions.  The radiographic 
impression was mild degenerative arthritis.

Based upon radiographic evidence showing degenerative 
arthritis of the cervical spine during the initial 
postservice year, service connection was granted for early 
degenerative disease of the cervical spine, evaluated as 10 
percent disabling under Diagnostic Code 5003 (degenerative 
arthritis). 

VA outpatient records dated in February 1991 show that the 
veteran was seen for complaints of degenerative joint disease 
of the neck.  Limitation of cervical motion was found on 
examination.  

A report of VA examination, conducted in March 1991, cited 
the veteran's complaints related to her cervical disability.  
Examination revealed limitation of cervical motion to 20 
degrees; extension to 20 degrees; lateral flexion to 30 
degrees, bilaterally; and lateral rotation to 30 degrees, 
bilaterally, with no evidence of muscle spasm.

A rating decision of June 1991 increased the evaluation of 
the veteran's service-connected cervical disability from 10 
percent to 20 percent disabling under Diagnostic Code 5290 
(limitation of motion).  The veteran appealed, seeking a 
rating in excess of 20 percent for that disability.  



An August 1991 Medical Certificate from a VA physician, 
issued for purposes of assisting the veteran in obtaining 
cancellation of her Department of Education Student Loans, 
stated that the veteran was unable to engage in any 
substantially gainful activity because of a medically 
determinable impairment that was expected to continue for a 
long and indefinite period of time.  The diagnosis was 
degenerative joint disease of the cervical spine.

A report prepared in June 1991 for the Disability 
Determination Service by Michael J. Simpson, MD, cited the 
veteran's complaints of multijoint arthralgias, and occasion 
pain into the left arm.  Examination of the cervical spine 
and neck revealed forward flexion to 20 degrees; extension to 
30 degrees; lateral flexion to 40 degrees, bilaterally; and 
lateral rotation to 45 degrees, bilaterally.  There was no 
evidence of radiculopathy involving the neck, and no sensory 
or reflex deficit of the upper extremities.  Full use of the 
hands was noted.  Examination of the extremities disclosed no 
atrophy, and grip strength and hand dexterity were normal.  
Neurological examination showed that motor function was 
normal, there was no loss of sensation to light touch, and 
reflexes were symmetrical throughout.  The diagnosis was 
multiple myalgias.  

A report of VA orthopedic examination, conducted in August 
1992, noted that the examiner had reviewed the veteran's 
service medical records and VA claims folder prior to the 
examination, and discussed her medical history.  The veteran 
stated that her neck pain had responded to physiotherapy, 
especially traction, and that she no longer wore a cervical 
collar.  She indicated that she did not feel capable of doing 
the orthodontic work for which she had trained and had not 
been gainfully employed since service separation in 1990.  
Her complaints of multijoint pain were noted.  Examination of 
the neck revealed posterior neck tenderness and limitation of 
motion of the cervical spine, but no evidence of nystagmus 
and no venous distension adenopathy.  No sensory or motors 
deficits were found in the upper extremities, and deep tendon 
reflexes were normal.  The diagnosis was cervical 
spondylosis. 



VA outpatient records dated in August 1993 show that the 
veteran was seen for complaints of chronic neck and back 
pain.  The clinical impression was chronic neck pain.  

A letter from Raymond J. Weitzman, MD, dated in November 
1994, shows that the veteran was seen on one occasion.  That 
letter repeated a medical history and cited diagnoses as 
recounted by the veteran, without review of her service 
medical records, her VA medical charts, her VA claims folder 
or other objective medical evidence.  It was asserted that 
the veteran "was told that she had developed cervical 
radiculitis"; however, the source of that information was 
not identified.  Examination of the veteran revealed no 
evidence of upper or lower motor neuron findings in the  
upper or lower extremities.  There were no findings or 
diagnoses of cervical radiculopathy and no evidence of motor, 
sensory or reflex deficits in the upper extremities.  

Pursuant to Remand by this Board in November 1996, additional 
VA examinations of the veteran were scheduled at the VAMC, 
Ann Arbor.  

A report of VA orthopedic examination, conducted in January 
1997, showed that the examiner had reviewed the veteran's 
service medical records and VA claims folder prior to the 
examination, and her prior medical history was discussed.  
The veteran's current complaints included posterior neck pain 
, exacerbated by movement, and frequent neck stiffness, 
relieved by use of a heating pad or sleep.  Neck pain was 
decreased with neck support, and she reported use of a 
cervical collar, although she reported the maximum time she 
could do without neck support as "hours."  She reported 
that her neck symptoms were at a fairly constant level, and 
denied flares of symptoms or loss of ability to move her neck 
during exacerbation's of pain.  When asked if her neck 
becomes tired, she responded that she didn't know and had 
never thought of it.  She reported no weakness in either arm, 
while stating that she occasionally experienced left arm 
numbness localized to 


the ventral aspect.  She reported no such episodes of left 
arm numbness in "over a month" and stated that she was 
right-handed.

Examination revealed that the veteran held her neck stiffly, 
with loss of normal lordosis, throughout the interview and 
examination.  The cervical vertebrae were slightly tender on 
palpation.  Forward flexion was accomplished to 30 degrees, 
with stiffness but no pain; extension was to 25 degrees with 
complaints of pain and a "rubbing " sensation; lateral 
flexion was to 25 degrees, bilaterally, with complaints of 
pain at the extremes of motion; and lateral rotation was to 
45 degrees on the right and to 30 degrees on the left, with 
complaints of pain at the extremes of motion.  Although asked 
to report weakness or fatigue during range of motion 
maneuvers, none was reported by the veteran.  No loss of 
coordination was noted on examination.  Grip strength was 4/5 
on the left and 5-/5 on the right, and motor strength in the 
interosseous muscles of the left hand was 4/5 on the left and 
5/5 in all other muscle groups of both upper extremities.  
Sensory examination was normal throughout both upper 
extremities, and reflexes were 2+ throughout the upper 
extremities.  X-ray examination of the cervical spine 
disclosed moderate narrowing of the C5-6 disc space with mild 
anterior and posterior osteophyte formation, but no evidence 
of associated neural foraminal bony encroachment.  An 
electromyography was scheduled but the veteran failed to 
appear.  The diagnosis was degenerative disc disease at the 
C5-6 level.  

In a July 1998 letter, the veteran stated, in pertinent part, 
that she agreed that her claims be based upon the current 
evidence of record.  

Additional VA examinations of the veteran was scheduled at 
the VAMC, Ann Arbor, in August 1998 in order to comply with 
the instructions contained in the Board's November 1996 
Remand.  The veteran was notified of the scheduled 
examinations by RO letter addressed to her address of record.  
She failed to report for the scheduled examinations.  


II.  Analysis

As noted, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998);  38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.

VA's Schedule for Rating Disabilities provides that 
disability of the cervical spine may be rated under 
Diagnostic Code (DC) 5003 (degenerative arthritis), DC 5285 
(residuals of fracture of vertebra), DC 5287 (ankylosis of 
the cervical spine); DC 5290 (limitation of motion of the 
cervical spine), or DC 5293 (intervertebral disc syndrome).  
The veteran's service-connected degenerative arthritis of the 
cervical spine is currently evaluated under DC 5003 
(degenerative arthritis) and 5290 (limitation of motion of 
the cervical spine).  The Board's review shows that 
evaluation of the veteran's cervical disability under one of 
the other potentially applicable diagnostic codes would not 
yield a higher evaluation that that currently assigned.  For 
example, ), the veteran does not have residuals of fracture 
of vertebra, as required under DC 5285; she does not have 
ankylosis of the cervical spine, as required by DC 5287; and 
she does not have intervertebral disc syndrome, as required 
by DC 5293.

The veteran's service medical records, including the May 1990 
MRI, and the report of VA orthopedic examination conducted in 
July 1990 reveal degenerative joint disease of the cervical 
spine without a compensable limitation of motion under DC 
5290, and a 10 percent evaluation was assigned under DC 5003 
from the date following service separation. 

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion for the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by 

limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of gainful motion.  In the 
absence of painful motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or 2 or more minor joint groups, and a 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of 
two or more major joints or 2 or more minor joint groups, 
with occasional incapacitating episodes.  

Subsequently, a February 1991 VA outpatient record and the 
report of VA orthopedic examination conducted in March 1991 
revealed a diminished loss of cervical motion, amounting to 
limitation of 20 degrees on forward flexion and backward 
extension; lateral bending to 30 degrees, bilaterally, and 30 
degrees on rotation, bilaterally.  At that point, the 
evidence of record objectively confirmed a limitation of 
motion of the cervical spine, as well as X-ray evidence of 
degenerative arthritis.  As the veteran's limitation of 
motion of the cervical spine was then of a compensable degree 
under DC 5290, the veteran's cervical disability was rated 
under that diagnostic code rather than under DC 5003. 

Diagnostic Code 5290 provides that limitation of motion of 
the cervical spine will be evaluated as 10 percent disabling 
when slight; as 20 percent disabling when moderate; and as 30 
percent disabling when severe.  The indicated limitation of 
cervical motion was found to be moderate in degree, and to 
warrant assignment of an increased rating of 20 percent under 
DC 5290, effective February 11, 1991.
In the Board's judgment, such limitation of motion is 
moderate in degree, and warranted assignment of a schedular 
20 percent disability evaluation.  However, a severe 
limitation of cervical motion was not then demonstrated under 
DC 5290, nor was sufficient impairment demonstrated under the 
provisions of  38 C.F.R. §§ 4.40, 4.45, or 4.59 to warrant a 
higher rating at that time. 

Private and VA medical evidence received thereafter disclosed 
no increase in the severity of the veteran's service-
connected cervical disability until January 1997, 

when she underwent a scheduled VA orthopedic examination.  
The record shows that on that examination, forward flexion 
was limited to 30 degrees, with stiffness but no pain; 
extension was to 25 degrees with complaints of pain and a 
"rubbing " sensation; lateral flexion was to 25 degrees, 
bilaterally, with complaints of pain at the extremes of 
motion; and lateral rotation was to 45 degrees on the right 
and to 30 degrees on the left, with complaints of pain at the 
extremes of motion.  

The Board notes that diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume §§  4.40 and 4.45.  See 
DeLuca v. Brown,  8 Vet. App. 202, 206 (1995).  The veteran 
also complained that her posterior neck pain was occasionally 
exacerbated by movement; that she had frequent neck 
stiffness, relieved by use of a heating pad or sleep; that 
her neck pain was decreased with neck support, and she 
reported that she used a cervical collar, but could do 
without neck support for "hours."  

However, the veteran further reported that her neck symptoms 
were at a fairly constant level, and denied flares of 
symptoms or loss of ability to move her neck during 
exacerbations of pain.  When asked if her neck becomes tired, 
she responded that she didn't know and had never thought of 
it.  She reported no weakness in either arm, while stating 
that she occasionally experienced left arm numbness localized 
to the ventral aspect.  She reported no such episodes of left 
arm numbness in "over a month" and stated that she was 
right-handed.  Although asked to report weakness or fatigue 
during range of motion maneuvers, none was reported by the 
veteran.  No loss of coordination was noted on examination.  
Grip strength was 4/5 on the left and 5-/5 on the right, and 
motor strength in the interosseous muscles of the left hand 
was 4/5 on the left and 5/5 in all other muscle groups of 
both upper extremities.  Sensory examination was normal 
throughout both upper extremities, and reflexes were 2+ 
throughout the upper extremities.  X-ray examination of the 
cervical spine disclosed moderate narrowing of the C5-6 disc 
space with mild anterior and posterior osteophyte formation, 
but no evidence of associated neural foraminal bony 
encroachment.  An electromyography was scheduled but the 
veteran failed to appear.  The diagnosis was degenerative 
disc disease at the C5-6 level.


The medical evidence of record shows that the RO has 
considered the provisions of 38 C.F.R. §§  4.40 and 4.45, and 
the holding of the Court in  DeLuca v. Brown,  8 Vet. App. 
202, 206 (1995).  The record in this case does not present 
objective evidence of painful pathology such as disuse 
atrophy, incoordination on use, weakness, or fatigue on use, 
and flares of symptoms or loss of the ability to move 
her neck were denied.  In addition, consideration has been 
given to the provisions of  § 4.59.  An increased rating is 
also not warranted for painful arthritis as the provisions of 
the Lichtenfels decision already contemplate the presence of 
pain.  Moreover, it is well to recall that the disability 
rating itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, these regulations do not provide a 
basis for an increased rating for any service connected 
orthopedic disability.  

Based upon the foregoing, the Board finds that the 
appellant's service-connected degenerative arthritis of the 
cervical spine with limitation of motion does not warrant 
assignment of a rating in excess of 20 percent subsequent to 
February 11, 1991.

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. Part 4, § 3.321(b)(1) (1998) are 
potentially applicable.  There is no competent medical 
evidence in the record demonstrating circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant referral for consideration of an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board finds that benefit 
entitlement under the provisions of  38 C.F.R. Part 4, §  
3.321(b)(1) (1998) is not warranted.  
The issue of entitlement under the provisions of  38 C.F.R. 
Part 4, §§ 4.16 is referred to the RO in the Introduction 
section of this decision.  



ORDER

Service connection for a chronic cardiovascular disability is 
denied.  

Service connection for a chronic disability of the right 
foot, claimed as arthritis, is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the cervical spine with limitation of motion is 
denied. 



            
      F.   JUDGE   FLOWERS
      Member, Board of Veterans' Appeals



 

